Citation Nr: 0916539	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-23 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating for bilateral 
hearing loss in excess of zero percent prior to November 20, 
2007, in excess of 10 percent from November 20, 2007, to 
January 12, 2008, and in excess of zero percent from 
January 13, 2007.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to 
February 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that granted service connection and assigned 
a zero percent (noncompensable) disability rating for 
bilateral hearing loss effective from December 8, 2005.  In 
an August 2008 rating decision, the RO increased the 
Veteran's disability rating for bilateral hearing loss to 
10 percent from November 20, 2007, and in a January 2009 
rating decision, the RO decreased that disability rating to a 
zero percent rating from January 13, 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The regulations governing the evaluation of a service-
connected hearing loss disability require that a hearing 
impairment examination must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85(a) (2008).  In the June 2008 VA 
audiology consult report, the state-licensed VA audiologist 
provided word recognition scores and puretone audiometry test 
results.  

It is not clear whether the word recognition scores reported 
in the June 2008 VA audiology consult report were from the 
Maryland CNC test for speech discrimination, as required by 
38 C.F.R. § 4.85(a).  In addition, the puretone audiometry 
test results were reported in graph form rather than in chart 
form.  But since the Board is precluded from using graphical 
representations of the puretone threshold evaluations, the 
data must be interpreted and reported as numeric values.  
Kelly v. Brown, 7 Vet. App. 471 (1995).  

As a result, a remand is necessary in order to obtain an 
additional report-not a new examination-from the same 
examiner who conducted the June 2008 audiometry examination.  
The examiner should be asked to clarify in the supplemental 
report whether the Maryland CNC test was used to obtain the 
word recognition scores reported on the June 2008 audiology 
consult report.  In addition, if the Maryland CNC test was 
used in the June 2008 testing, the examiner should also be 
asked to interpret the data from the hearing impairment 
examination conducted for the June 2008 audiology consult and 
identify, with respect to each ear, the puretone values for 
1000 Hertz (Hz), 2000 Hz, 3000 Hz, and 4000 Hz as numerical 
values.  

If the examiner reports that the Maryland CNC test was not 
used to obtain those scores, or if it is not possible to 
obtain a supplemental report, the RO/AMC should schedule the 
Veteran for a new examination that meets the requirements of 
38 C.F.R. § 4.85 for a hearing impairment examination.  

The Veteran is hereby notified that if an examination is 
scheduled, it is the Veteran's responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.   

The Board notes that the record contains two other audiology 
test reports that contain the puretone audiometry test 
results in a graphical format:  a September 2006 Arkansas 
Center ACENTA report and an August 2008 Beltone report.  But 
since no information was provided as to the qualifications of 
the person conducting the exam or the kind of speech 
discrimination test that was given, the record does not 
establish that those examinations meet all of the 
requirements of 38 C.F.R. § 4.85.  As a result, the graphical 
representation of the puretone audiometry test data in those 
reports need not be interpreted for the Board's use.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements for the same examiner 
who conducted the June 2008 audiology 
consult to provide an additional report.  
The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report, and the 
examination report must indicate that such 
a review was conducted.  
	
The examination report must address the 
following matters: 

(a)   Were the word recognition scores in 
the June 2008 VA audiology consult report 
obtained by using the Maryland CNC speech 
recognition test?  If the answer is no, no 
further action is required by the 
examiner.  

(b)  If the answer to (a) is yes, then 
interpret the data from the hearing 
impairment examination conducted as part 
of the June 2008 audiology consult and 
identify, with respect to each ear, the 
puretone values for 1000 Hertz (Hz), 2000 
Hz, 3000 Hz, and 4000 Hz as numerical 
values.  

2.  If, and only if, the June 2008 
audiology consult examiner is not 
available or if she reports that the 
Maryland CNC test was not used to obtain 
the word recognition scores, make 
arrangements for the Veteran to have an 
appropriate examination to determine the 
current condition of his bilateral hearing 
loss disability.  Any indicated studies 
should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a)  Report the results of the puretone 
threshold test as numeric values rather 
than a graphical representation. 
(b)  Report the results of the Maryland 
CNC speech discrimination test.  

(c)  Identify the severity of the 
Veteran's hearing loss impairment and 
include a discussion of its effects on 
occupational functioning and daily 
activities.  

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

